                        IN THE UNITED STATES DISTRICT COURT
                                 FOR CHATTANOOGA


                               .
  IN THE MATTER OF THE SEARCH OF
  THE ENTIRE PROPERTY LOCATED AT
                                                Case No. 1:2.D-~°T-      Jb1
  3657 SHIRL JO LN Apartment C,
  East Ridge, TN 37412 including,
                                                Filed Under Seal
  the person and cell phone of Paul
  Douglas Nida.

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

I, Damarise Goehring, being duly sworn, depose and state as follows:

               INTRODUCTION AND TASK FORCE OFFICER BACKGROUND

      1. I have been an Officer with the Chattanooga Police Department since November

         2013 and have been a Special Victims Investigator since April 2018 . As of

         December 2019, I have been a Task Force Officer with the FBI, authorized to

         enforce federal law and request federal search warrants. As a Special Victims

         Investigator, I investigate adult and juvenile Rapes, Sexual Assaults, Animal

        Abuse, Domestic Assaults, and any other crime deemed necessary by the Chief

         of Police. As a Task Force Officer, I investigate Child Pornography cases and

        any other cases involving sexual abuse of children.


2.      The statements contained in this affidavit are based upon my investigation,

        information provided by other law enforcement agencies and partners, and on my

        experience and training as a Task Force Officer of the FBI. Because this affidavit

        is being submitted for the limited purpose of securing a search warrant, I have

        not included each and every fact known to me concerning this investigation.


Page 1 of 33

     Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 1 of 33 PageID #: 2
         have set forth only the facts that I believe are necessary to establish probable

                   '
         cause to believe that evidence of a violation of Title 18, United States Code,

         Sections 2252(a)(2) and 2252A(a)(2) , which make it a crime to receive or

         distribute child pornography in interstate commerce and Title 18, United States

         Code, Sections 2252(a)(4)(B) and 2252A(a)(5)(B), which make it a crime to

         possess child pornography, will be found at the location identified below and on

         the person of Paul Douglas Nida.

3.       This affidavit is being submitted in support of an application for a search warrant

         to search the premises at 3657 Shirl Jo Lane #C, (Apartment C) East Ridge,

         Tennessee 37412 (herein referred to as the Subject Premises) and the person of

         Paul Douglas Nida and his cell phone, which are each fully described in

         Attachment B of this affidavit. I have probable cause to believe contraband and

         evidence, fruits, and instrumentalities of violations of Title 18, United States

         Code, Sections 2252(a)(2) and 2252A(a)(2) and Title 18, United States Code,

         Sections 2252(a)(4)(B) and 2252A(a)(5)(B), are located within SUBJECT

         PREMISES and on the person of Paul Douglas Nida. I submit this application

        and affidavit in support of a search warrant authorizing a search of the SUBJECT

        PREMISES, the person of Paul Douglas Nida, including his cellphone, as further

        described in Attachment B, incorporated herein by reference, and to seize

        evidence, fruits, and instrumentalities of the foregoing criminal violations, as

        more fully described in Attachment A, which is also incorporated herein by

        reference.




Page 2 of 33

     Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 2 of 33 PageID #: 3
                                      APPLICABLE LAW

 4.      Title 18, United States Code, Sections 2252(a)(2) and 2252A(a)(2), make it a

         federal crime for any person to knowingly receive or distribute child pornography

         that has traveled in interstate or foreign commerce.

 5.      Title 18, United States Code, Sections 2252(a)(4)(B) and 2252A(a)(5)(B), make it

         a federal crime for any person to knowingly possess any material that contains

         an image of child pornography that has been mailed, or shipped, or transported

         in interstate foreign commerce by any means, including by computer, or that was

         produced using materials that have been mailed, or shipped, or transported in

         interstate or foreign commerce by any means, including by computer.

                              BACKGROUND INFORMATION

6.      As is the case with most digital technology, communications by way of computer

        and smart phones can be saved or stored on the devices used for these

        purposes. In addition to electronic communications, a computer user's online

        activities generally leave traces in the web cache and history files of the browser

        used. A forensic examiner can often recover evidence which shows that a

        computer or smart device has accessed certain files and imagery and possibly

        when they were uploaded or downloaded. Such information may be maintained

        indefinitely until overwritten by other data.




Page 3 of 33

     Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 3 of 33 PageID #: 4
 7.      I have had both training and experience in the investigation of computer-related

         crimes, including those involving child pornography. Based on my training and

         experience, I know the following:

         a.    Computers and digital technology are the primary way in which individuals

        interested in child pornography interact with each other. Computers basically

        serve four functions in connection with child pornography: production,

        communication, distribution, and storage.

        b.     Digital cameras and smartphones with cameras save photographs or

        videos as a digital file that can be directly transferred to a computer by

        connecting the camera or smartphone to the computer, using a cable, or via

        wireless connections such as "Wi-Fi" or "Bluetooth." Photos and videos taken on

        a digital camera or smartphone may be stored on a removable memory card in

        the camera or smartphone. These r;nemory cards are often large enough to store

        thousands of high-resolution photographs or videos.

        c.     Mobile devices such as smartphones and tablet computers may also

        connect to other computers via wireless connections. Electronic contact can be

        made to literally millions of computers around the world . Child pornography can

        therefore be easily, inexpensively, and anonymously (through electronic

        communications) produced, distributed, and received by anyone with access to a

        computer, smartphone, or other internet-capable device.

        d.     The computer's ability to store images in digital form makes the computer

        itself an ideal repository for child pornography. Electronic storage media of

       various types - including computer hard drives, external hard drives, CDs, DVDs,

Page 4 of 33

  Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 4 of 33 PageID #: 5
         and "thumb," "jump," or "flash" drives, which are very small devices that are

         plugged into a port on the computer - can store thousands of images or videos at

         very high resolution . It is extremely easy for an individual to take a photo or a

         video with a digital camera or camera-bearing smartphone, upload that photo or

         video to a computer, and then copy it (or any other files on the computer) to any

         one of those media storage devices. Some media storage devices can easily be

        concealed and carried on an individual's person. Smartphones are also often

        carried on an individual's person.

        e.     The Internet affords individuals several different venues for obtaining,

        viewing, and trading child pornography in a relatively secure and anonymous

        fashion.

        f.     Individuals also use online resources to retrieve and store child

        pornography. Some on line services allow a user to set up an account with a

        remote computing service that may provide email services and/or electronic

        storage of computer files in any variety of formats. A user can set up an on line

        storage account (sometimes referred to as "cloud" storage) from any computer or

        smartphone with access to the Internet. Even in cases where online storage is

        used, however, evidence of child pornography can be found on the user's

        computer, smartphone, or external media in most cases.

        g.     A growing phenomenon related to smartphones and other mobile

        computing devices is the use of mobile applications, also referred to as "apps."

       Apps consist of software downloaded onto mobile devices that enable users to

       perform a variety of tasks - such as engaging in online chat, sharing digital files,

Page 5 of 33

  Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 5 of 33 PageID #: 6
         reading a book, or playing a game - on a mobile device. Individuals commonly

         use such apps to receive, store, distribute, and advertise child pornography, to

         interact directly with other like-minded offenders or with potential minor victims,

         and to access cloud-storage services where child pornography may be stored

         h.     As is the case with most digital technology, communications by way of

         computer can be saved or stored on the computer used for these purposes.

         Storing this information can be intentional (i.e., by saving an email as a file on the

         computer or saving the location of one's favorite websites in, for example,

         "bookmarked" files) or unintentional. Digital information, such as the traces of the

         path of an electronic communication, may also be automatically stored in many

         places (e.g., temporary files or ISP client software, among others) . In addition to

         electronic communications, a computer user's Internet activities generally leave

         traces or "footprints" in the web cache and history files of the browser used.

         Such information is often maintained indefinitely until overwritten by other data.

             CHARACTERISTICS OF CONSUMERS OF CHILD PORNOGRAPHY

8.       Based on my previous investigative experience related to child exploitation

         investigations, and the training and experience of other law enforcement officers

        with whom I have had discussions, I know there are certain characteristics

        common to individuals who produce, advertise, transport, distribute, receive,

        possess, and/or access with intent to view child pornography (i.e., "consumers"

        of child pornography):

        a.      Such individuals may receive sexual gratification, stimulation, and

        satisfaction from contact with children, or from fantasies they may have viewing

Page 6 of 33

     Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 6 of 33 PageID #: 7
         children engaged in sexual activity or in sexually suggestive poses, such as in

         person, in photographs, or other visual media,. or from literature describing such

         activity.

         b.      Such individuals may collect sexually explicit or suggestive materials in a

         variety of media, including in "hard copy" and electronic format. Individuals who

         have a sexual interest in children or images of children oftentimes use these

        materials for their own sexual arousal and gratification. Further, they may use

        these materials to lower the inhibitions of children they are attempting to seduce,

        to arouse the selected child partner, or to demonstrate the desired sexual acts.

        c.      Such individuals almost always possess and maintain their hard copies of

        child pornographic material in the privacy and security of their home or some

        other secure location . Many individuals who have a sexual interest in children or

        images of children and who have hard copies of child pornographic material

        retain that material for many years.

        d.      Likewise, such individuals often maintain their digital or electronic child

        pornography in a safe, secure, and private environment, such as a computer and

        surrounding area. These child pornography images are often maintained for

        several years and are kept close by, usually at the possessor's residence, inside

        the possessor's vehicle, or, at times, on their person, or in cloud-based online

        storage, to enable the individual to view the child pornography images, which are

        valued highly. Some of these individuals also have been found to download,

        view, and then delete child pornography on their computers or digital devices on

       a cyclical and repetitive basis, sometimes in an attempt to destroy evidence and

Page 7 of 33

  Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 7 of 33 PageID #: 8
         evade law enforcement. I know through my training and experience that this type

         of behavior is often seen in individuals who have some level of technical

         expertise, are aware of law enforcement efforts to investigate child pornography

         offenses, gain access to child pornography on anonymized dark web networks

         like Tor or encrypted mobile applications (which are sometimes perceived by

        offenders as being "safe" from law enforcement detection), or struggle with their

        addiction or attraction to child pornography.

        e.     Importantly, evidence of such activity, including deleted child pornography,

        often can be located on these individuals' computers and other digital devices

        through the use of forensic tools. Indeed , the very nature of electronic storage

        means that evidence of the crime is often still discoverable for extended periods

        of time even after the individual "deleted" it.

        f.     Such individuals also .may correspond with and/or meet others to share

        information and materials, often retain correspondence from other child

        pornography distributors/possessors, conceal such correspondence as they do

        their sexually explicit material, and often maintain contact information for

        individuals with whom they have been in contact and who share the same

        interests in child pornography.

        g.     Such individuals prefer not to be without their child pornography for any

        prolonged time period. This behavior has been documented by law enforcement

        officers involved in the investigation of child pornography throughout the world .

        h.     I submit that even when individuals use a portable device (such as a

       mobile phone) to access the Internet and child pornography, it is more likely than

Page 8 of 33

  Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 8 of 33 PageID #: 9
         not that evidence of this access will be found in his home, including on digital

         devices other than the portable device (for reasons including the frequency of

         "backing up" or "synching" mobile phones to computers or other digital devices).

         i.    Based upon the specific details discovered in the investigation of this

         case, as outlined below in paragraphs 26 through 33, I believe that Paul Douglas

         Nida, is a consumer of child pornography residing at the SUBJECT PREMISES,

        who likely displays characteristics common to consumers of child pornography.

                            COMPUTER SYSTEMS AND DATA

9.      As described above and in Attachment A, this application seeks permission to

        search for records that might be found at the SUBJECT PREMISES, in whatever

        form they are found. One form in which the records are likely to be found is data

        stored on a computer's hard drive or other storage media. Thus, the warrant

        applied for would authorize the seizure of electronic storage media or, potentially,

        the copying of electronically stored information, all under Rule 41 (e)(2)(B).

10.     Based on my training, experience, and information provided by other law

        enforcement officers, I know that many cell phones (which are included in

        Attachment A's definition of "hardware") can now function essentially as small

        computers. Phones have capabilities that include serving as a wireless

        telephone to make audio calls, digital camera, portable media player, GPS

        navigation device, sending and receiving text messages and emails, accessing

       the internet, and storing a range and amount of electronic data. Examining data

       stored on devices of this type can uncover, among other things, evidence of



Page 9 of 33

  Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 9 of 33 PageID #: 10
         communications and evidence of communications and evidence that reveals or

         suggests who possessed or used the device.

 11.     I submit that if a computer or storage medium is found in the place to be

        searched, there is probable cause to believe those records referenced above will

        be stored on that computer or storage medium, for at least the reasons that

        follow.

 12.    Based on my knowledge, training, and experience, I know that computer files or

        remnants of such files can be recovered months or even years after they have

        been downloaded onto a storage medium, deleted, or viewed via the Internet.

        Electronic files downloaded to a storage medium can be stored for years at little

        or no cost.

13.     Even when files have been deleted, they can be recovered months or years later

        using forensic tools. This is so because when a person "deletes" a file on a

        computer, the data contained in the file does not actually disappear; rather, that

        data remains on the storage medium until it is overwritten by new data. Deleted

        files, or remnants of deleted files, may reside in free space or slack space-that

        is, in space on the storage medium that is not currently being used by an active

        file-for long periods of time before they are overwritten. In addition, a

        computer's operating system may also keep a record of deleted data in a "swap"

       or "recovery" file.

14.    Wholly apart from user-generated files, computer storage media-in particular,

       computers' internal hard drives-contain electronic evidence of how a computer

       has been used, what it has been used for, and who has used it. This forensic

Page 10 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 10 of 33 PageID #: 11
         evidence can take the form of operating system configurations , artifacts from

         operating system or application operation, file system data structures, and virtual

         memory "swap" or paging files. It is technically possible to delete this

         information, but computer users typically do not erase or delete this evidence

        because special software is typically required for that task.

 15.    Similarly, files that have been viewed via the Internet are sometimes

        automatically downloaded into a temporary Internet directory or "cache." An

        internet browser often maintains a fixed amount of hard drive space devoted to

        these files, and the files are overwritten only as they are replaced with more

        recently viewed Internet pages or if a user takes steps to delete them.

16.     As further described in Attachment A, this application seeks permission to locate

        not only computer files that might serve as direct evidence of the crimes

        described in the warrant, but also for forensic electronic evidence that

        establishes how computers were used, the purpose of their use, who used them,

        and when. There is probable cause to believe that this forensic electronic

        evidence will be on any storage medium in the SUBJECT PREMISES because:

        a.      Data on the storage medium can provide evidence of a file that was once

        on the storage medium but has since been deleted or edited, or of a deleted

        portion of a file (such as a paragraph that has been deleted from a word

        processing file). Virtual memory paging systems can leave traces of information

       on the storage medium that show what tasks and processes were recently active.

       Web browsers, e-mail programs, and chat programs store configuration

       information on the storage medium that can reveal information such as online

Page 11 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 11 of 33 PageID #: 12
         nicknames and passwords. Operating systems can record additional

         information, such as the attachment of peripherals, the attachment of USB flash

         storage devices or other external storage media, and the times the computer was

         in use. Computer file systems can record information about the dates files were

        created and the sequence in which they were created, although this information

        can later be falsified .

        b.      Information stored within a computer and other electronic storage media

        may provide crucial evidence of the "who, what, why, when, where, and how" of

        the criminal conduct under investigation, thus enabling the United States to

        establish and prove each element or alternatively, to exclude the innocent from

        further suspicion. In my training and experience, information stored within a

        computer or storage media (e.g ., registry information, communications, images

        and movies, transactional information , records of session times and durations,

        internet history, and anti-virus, spyware, and malware detection programs) can

        indicate who has used or controlled the computer or storage media. This "user

        attribution" evidence is analogous to the search for "indicia of occupancy" while

        executing a search warrant at a residence. The existence or absence of anti-

        virus, spyware, and malware detection programs may indicate whether the

        computer was remotely accessed, thus inculpating or exculpating the computer

        owner. Further, computer and storage media activity can indicate how and when

       the computer or storage media was accessed or used . For example, computers

       typically contain information that logs: computer user account session times and

       durations, computer activity associated with user accounts, electronic storage


Page 12 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 12 of 33 PageID #: 13
         media that connected with the computer, and the IP addresses through which the

        computer accessed networks and the Internet. Such information allows

        investigators to understand the chronological context of computer or electronic

        storage media access, use, and events relating to the crime under investigation.

        Additionally, some information stored within a computer or electronic storage

        media may provide crucial evidence relating to the physical lecation of other

        evidence and the suspect. For example, images stored on a computer may both

        show a particular location and have geolocation information incorporated into its

        file data. Such file data typically also contains information indicating when the file

        or image was created. The existence of such image files, along with external

        device connection logs, may also indicate the presence of additional electronic

        storage media (e.g., a digital camera or cellular phone with an incorporated

        camera). The geographic and timeline information described herein may either

        inculpate or exculpate the computer user. Last, information stored within a

        computer may provide relevant insight into the computer user's state of mind as it

        relates to the offense under investigation. For example, information within the

        computer may indicate the owner's motive and intent to commit a crime (e.g. ,

        internet searches indicating criminal planning), or consciousness of guilt (e.g.,

        running a "wiping" program to destroy evidence on the computer or password

        protecting/encrypting such evidence in an effort to conceal it from law

       enforcement).




Page 13 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 13 of 33 PageID #: 14
 17.    A person with appropriate familiarity with how a computer works can, after

        examining this forensic evidence in its proper context, draw conclusions about

        how computers were used, the purpose of their use, who used them, and when.

 18.    The process of identifying the exactfiles, blocks, registry entries, logs, or other

        forms of forensic evidence on a storage medium that are necessary to draw an

        accurate conclusion is a dynamic process. While it is possible to specify in

        advance the records to be sought, computer evidence is not always data that can

        be merely reviewed by a review team and passed along to investigators.

        Whether data stored on a computer is evidence may depend on other information

        stored on the computer and the application of knowledge about how a computer

        behaves. Therefore, contextual information necessary to understand other

        evidence also falls within the scope of the warrant.

19.     Further, in finding evidence of how a computer was used, the purpose of its use,

        who used it, and when, sometimes it is necessary to establish that a particular

        thin9 is not present on a storage medium. For example, the presence or

        absence of counter-forensic programs or anti-virus programs (and associated

        data) may be relevant to establishing the user's intent.

20.     I know that when an individual uses a computer to obtain or access child

        pornography, the individual's computer will generally serve both as an

       instrumentality for committing the crime, and also as a storage medium for

       evidence of the crime. The computer is an instrumentality of the crime because it

       is used as a means of committing the criminal offense. The computer is also

       likely to be a storage medium for evidence of crime. From my training and

Page 14 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 14 of 33 PageID #: 15
         experience, I believe that a computer used to commit a crime of this type may

         contain: data that is evidence of how the computer was used; data that was sent

         or received; notes as to how the criminal conduct was achieved; records of

         Internet discussions about the crime; and other records that indicate the nature of

        the offense.

21.     Based on my knowledge and training and the experience of other agents with

        whom I have spoken, I am aware that in order to completely and accurately

        retrieve data maintained in computer hardware, computer software or storage

        media, to ensure the accuracy and completeness of such data, and to prevent

        the loss of the data either from accidental or programmed destruction, it is often

        necessary that computer hardware, computer software, and storage media be

        seized and subsequently processed by a computer specialist in a laboratory

        setting rather than in the location where it is seized . This is true because of:

a.      The volume of evidence on storage media such as hard disks, flash drives, CDs,

        and DVDs can store the equivalent of thousands or, in some instances, millions

        of pages of information. Additionally, a user may seek to conceal evidence by

        storing it in random order or with deceptive file names. Searching authorities

        may need to examine all the stored data to determine which particular files are

        evidence, fruits, or instrumentalities of criminal activity. This process can take

       weeks or months, depending on the volume of data stored, and it would be

        impractical to attempt this analysis on site.

b.     Technical requirements for analyzing computer hardware, computer software or

       storage media for criminal evidence is a highly technical process requiring

Page 15 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 15 of 33 PageID #: 16
        expertise and a properly controlled environment. The vast array of computer

        hardware and software available requires even computer experts to specialize in

        some systems and applications. Thus, it is difficult to know, before the search ,

        which expert possesses sufficient specialized skill to best analyze the system

        and its data. Furthermore, data analysis protocols are exacting procedures,

        designed to protect the integrity of the evidence and to recover even "hidden,"

        deleted, compressed, or encrypted files. Many commercial computer software

        programs also save data in unique formats that are not conducive to standard

        data searches. Additionally, computer evidence is extremely vulnerable to

        tampering or destruction, both from external sources and destructive code

        imbedded in the system as a "booby trap."

        Consequently, law enforcement agents may either copy the data at the premises

        to be searched or seize the computer equipment for subsequent processing

        elsewhere.

22.     The premises may contain computer equipment whose use in the crime(s) or

        storage of the things described in this warrant is impractical to determine at the

        scene. Computer equipment and data can be disguised, mislabeled, or used

        without the owner's knowledge. In addition , technical, time, safety, or other

        constraints can prevent definitive determination of their ownership at the

        premises during the execution of this warrant. If the things described in

       Attachment A are of the type that might be found on any of the computer

       equipment, this application seeks permission to search and seize it onsite or off-

       site in order to determine their true use or contents, regardless of how the


Page 16 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 16 of 33 PageID #: 17
         contents or ownership appear or are described by people at the scene of the

         search .

 23.    The law enforcement agents will endeavor to search and seize only the computer

        equipment which, upon reasonable inspection and/or investigation conducted

        during the execution of the search, reasonably appear to contain the evidence in

        Attachment A. If, however, the law enforcement agents cannot make a

        determination as to use or ownership regarding any particular device, the law

        enforcement agents will seize and search that device pursuant to the probable

        cause established herein.

24.     Based on the foregoing , and consistent with Rule 41 (e)(2)(B), the warrant I am

        applying for would permit seizing, imaging, or otherwise copying storage media

        that reasonably appear to contain some or all of the evidence described in the

        warrant, and would authorize a later review of the media or information

        consistent with the warrant. The later review may require techniques , including

        but not limited to computer-assisted scans of the entire medium, that might

        expose many parts of a hard drive to human inspection in order to determine

        whether it is evidence described by the warrant.

25.     This warrant authorizes a review of electronic storage media seized,

        electronically stored information, communications, other records and information

       seized, copied, or disclosed pursuant to this warrant in order to locate evidence, .

       fruits, and instrumentalities described in this warrant. The review of this

       electronic data may be conducted by any government personnel assisting in the

       investigation, who may include, in addition to law enforcement officers and

Page 17 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 17 of 33 PageID #: 18
         agents, attorneys for the government, attorney support staff, and technical

         experts. Pursuant to this warrant, the FBI may deliver a complete copy of the

         seized, copied, or disclosed electronic data to the custody and control of

         attorneys for the government and their support staff for their independent review.

                                   THE INVESTIGATION

 26.     On June 3, 2020, I, TFO Damarise Goehring, was acting in an online, undercover

        capacity (OUC) on Kik Messenger, which is an instant messaging mobile app. I

        became aware of another KiK user, Doug $. This specific user's display name

        was Doug $, and his user name was doug 1610. Hereinafter, this user will be

        referred to as Doug $, or as Paul Douglas Nida, who I believe to be one and the

        same. On this day, June 3, 2020, I was posing as a mother with an infant

        daughter. Doug $ added me to a Kik Group entitled "No Limits (verify with

        Admin)". Since being added to the group, Doug$ has distributed 6 "Mega.NZ"

        links to me. The Mega.NZ links distributed by Doug$ gave me access via a

        digital link to numerous images of child pornography. I am aware that Mega.NZ is

        a hosting entity located in New Zealand. I shared these links with SA Moore, with

        the Federal Bureau of Investigation, who clicked on or activated on the links sent

        by Doug $ and, when he did, numerous images of child pornography appeared

       which were contained within the link. Doug $ also distributed to me photographs

        of what he claims are of his 16-year-old daughter and his nieces depicted on a

       boat. At least one of the photographs depicts an image of one of the young girls

       in a bikini, and the photograph is zoomed in to her crotch area. Doug $ informed

       me that he resides in the Chattanooga, Tennessee area and was 54 years


Page 18 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 18 of 33 PageID #: 19
         old . Additionally, he stated in private chats that he has two sons age 30 and 33 ,

        and one daughter age 16. Doug$ wrote that his oldest son lives in Tennessee,

        the other resides in Florida, and his daughter resides in Knoxville,

        Tennessee. He also wrote that his favorite content is "Mother Daughter. " On

        June 5, 2020, Doug $ distributed a Mega Link to me that was 3.16GB in size and

        was entitled "videos." I shared this link with SA Moore who opened it with the

        Mega app and the link contained numerous videos and images of child

        pornography as defined in 18 U.S.C. 2256(8), as well as bestiality videos. These

        videos were located under sub file folders entitled:


    -   Animals, Daughter dads
    -   Girls under 6 sex
    -   Kids together
    -   Mom kids
    -   Young girls alone
    -   Young with animal

        Agent Moore viewed a number of the videos distributed to me via the Mega Link

        and he observed the following depictions:


        Videos of vaginal sex between girls under the age of 12 and adult males.


    -   Videos of girls under the age of 12 performing oral sex on adult men and adult

        men and adult women performing oral sex on girls under the age of 14.

    -   Videos of girls under the age of 16 engaged in sexually explicit conduct with

        animals .

   -    Videos of adult men digitally penetrating the vaginas of girls under the age of 12.




Page 19 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 19 of 33 PageID #: 20
       -    Videos of adult men inserting sex toys into the vaginas of girls under the age of

            12.


 27.        Notably, Doug$ has expressed a sexual interest in my notional infant-aged

           "daughter" and has shown an interest in meeting for sexual activity with me and

           the infant. He has also distributed multiple infant-aged images of ch ild

           pornography to me.


28.        Recently, on August 12, 2020, Doug$ sent me a child pornography video of an

           adult male attempting to digitally penetrate a female toddler and then ejaculating

           on her vagina and stomach.


29.        Administrative subpoenas were issued to Kik and, on July 15, 2020 , SA Moore

           received a Kik/Media Labs return for Doug $ which revealed that the user utilizing

           Doug$, registered for Kik using an Android device and solely utilized AT&T

           Cellular data to access Kik. This user registered for Kik with the following email

           address: dougnida@yahoo.com .


30 .       SA Moore then performed a CLEAR search. CLEAR is a search platform used by

           law enforcement, that I have used on other occasions and have found it to be

           reliable. A CLEAR search for DOUG NIDA in Chattanooga, Tennessee, revealed

           the following identifying information:


           PAUL DOUGLAS NIDA

           SSN: XXX-XX-XXXX
           DOB: 06/14/1963
           ADDRESS: 3693 SHIRL JO LN #C Chattanooga, TN 37412

Page 20 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 20 of 33 PageID #: 21
         TN DL: 071193985

         The utility service address in CLEAR was 3657 Shirl Jo LN # C Chattanooga, TN
         37412

         Google maps refers to the address as both 3695 Shirl Jo Lane and 3657 Shirl Jo
         Lane.

 31.    Noting that the CLEAR search , the utility service address, and Google maps refer

        to the same location using different numbers, I conducted research into the

        differing address numbers. Research into the differing numbers revealed 3693

        Shirl Jo LN Apartment C number no longer exists , and that Google's reference to

        both 3695 and 3657 refer to the same exact location. Research showed that

        there is no 3695 that exists independently from 3657. Research showed that at

        some point the address was changed to 3657 Shirl Jo LN Apartment C. I believe

        based on further investigation that these addresses are one and the same and

        that Paul Douglas Nida currently resides at this 3657 Shirl Jo LN. As described

        below, S.A. Moore has conducted surveillance at 3657 Shirl Jo LN and has

        observed Paul Douglas Nida walk out of 3657 to wheel his trash can to the road .

        S.A. Moore will accompany me during the execution of the search warrant and

        will direct law enforcement officials to 3657, which is where he observed Nida

        exit. Hereinafter, I will refer to this address collectively as 3657 Shirl Jo LN .

        Technically, this address is within the city limits of East Ridge, Tennessee, which

        is a small community that abuts Chattanooga and which is a suburb city of

       Chattanooga.


32.    I performed an NCIC search for PAUL DOUGLAS NIDA, which revealed a

       driver's license photograph that matched the photographs that Doug $ sent to me


Page 21 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 21 of 33 PageID #: 22
         of himself. The address on the driver's license states that Paul Douglas Nida

         lives at 3695 Shirl Jo LN, Apartment C. A car title search revealed that Nida's car

        title shows his address as 3657 Shirl Jo LN, Apartment C. Again, I believe that

        these addresses are one and the same and research shows that these

        addresses do not exist independent of one another. A Twitter page,

        @doug_nida, revealed additional photographs matching the individual Doug $

        supplied me wherein he posted that he resides in East Ridge, Tennessee.


33.     In digital conversations with Doug $ while Doug $ was active on Kik, Doug $

        noted that he works and that he was at work at the time. This confirms that Doug

        $ was using a mobile device such as a smartphone. Thus, there is probable

        cause to believe that Nida is using a smartphone to access Kik and to send child

        pornography. Kik (according to its law enforcement guide) holds itself out to be a

        "smartphone messenger application." ( https://lawenforcement.kik.com/hc/en-

        us/articles/360039841472-Law-Enforcement-Guide ).


34.     On August 19, 2020, FBI Agent Sam Moore conducted surveillance at 3657

        SHIRL JO LN #C, CHATTANOOGA, TN 37412. Prior to conducting surveillance,

        Agent Moore reviewed both Paul Douglas Nida's driver's license photograph and

        the image of Nida, which Nida sent to me through Kik. Agent Moore observed

        Nida in daylight as Nida exited the door to 3657 Shirl Jo LN, #Con August 19,

       2020, and watched Nida as he rolled his trash can out to the road. Agent Moore

       will accompany me in the execution of this search warrant and will direct officers

       to the exact apartment from which he observed Nida exit.



Page 22 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 22 of 33 PageID #: 23
                                          CONCLUSION


35.     Based upon information provided in this affidavit, there is probable cause to

        believe that violations of Title 18, United States Code, Sections 2252 and 2252A

        have been committed and that the items described in Attachment A, attached

        hereto and incorporated will be found at the residence located at 3657 Shirl Jo

        LN, #C (Apartment C) and on the person of Paul Douglas Nida, and on Nida's

        cell phone.




                                                Damarise Goehring, Task Force Officer,
                                                Federal Bureau of Investigation




        SUBSCRIBED and SWORN to before me this 2'2_day of             d( 2020.


                                   HONORABLEC
                                                           -
                                                          STOPHER H. STEGER
                                   UNITED STATES          AGISTRATE JUDGE




Page 23 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 23 of 33 PageID #: 24
                                     ATTACHMENT A
                               LIST OF ITEMS TO BE SEIZED



     1. All visual depictions, including still images, videos, films or other recordings of
        child pornography or minors engaged in sexually explicit conduct, as defined in
        Title 18, United States Code, Section 2256, and any mechanism used for the
        receipt or storage of the same including but not limited to: .

                Any mobile telephonic device, computer, computer system, and related
                peripherals including and data processing devices and software (including
                but not limited to central processing units; internal and peripheral storage
                devices such as fixed disks, external hard drives, floppy disk drives and
                diskettes, routers, computer compact discs, CD-ROMS, DVD, thumb
                drives, and other memory storage devices); peripheral input/output
                devices (including but not limited to keyboards, printer, video display
                monitors, scanners, digital cameras, webcams, and related
                communications devices such as cables and connections), as well as any
                devices, mechanisms, or parts that can be used to restrict access to
                computer hardware (including but not limited to physical keys and locks).

    2. Any and all documents, records, e-mails, and internet history (in documentary or
       electronic form) pertaining to the possession , receipt or distribution of child
       pornography or visual depictions of minors engaged in sexually explicit conduct,
       as defined in Title 18, United States Code, Section 2256, or pertaining to an
       interest in child pornography whether transmitted or received .

    3. Any and all records, documents, invoices, notes and materials that pertain to
       accounts with any Internet or Telecommunications Service Providers, as well as
       any and all records relating to the ownership or use of computer equipment and
       mobile devices found in the residence .

    4. For any computer hardware, computer software, computer-related
       documentation, or storage media called for by this warrant or that might contain
       things otherwise called for by this warrant ("the computer equipment"):

        a.      evidence of who used, owned, or controlled the computer equipment;

        b.     evidence of computer software that would allow others to control the
    items, evidence of the lack of such malicious software, and evidence of the presence
    or absence of security software designed to detect malicious software;

       c.       evidence of the attachment of other computer hardware or storage media ;




Page 24 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 24 of 33 PageID #: 25
        d.     evidence of counter forensic programs and associated data that are
     designed to eliminate data;

         e.     evidence of the times the computer equipment was used;

        f.    passwords, encryption keys, and other access devices that may be
     necessary to access the computer equipment;

       g.      records and tang ible objects pertaining to accounts held with companies
    providing Internet access or remote storage of either data or storage media; and

        h.   evidence indicating the computer user's state of mind as it relates to the
    crime under investigation.

    5. Documents and records regarding the ownership and/or possession of the
       searched premises.

    6. All computer hardware, computer software, compute~-related documentation, and
       storage media .

    7. During the course of the search, photographs of the searched premises may also
       be taken to record the condition thereof and/or the location of items therein.

                                            DEFINITIONS
        For the purposes of this warrant:

        A.     "Computer equipment" means any computer hardware, computer
        software, computer-related documentation, storage media , and data.

        B.      "Computer hardware" means any electronic device capable of data
        processing (such as a computer, smartphone, cellular telephone, or wireless
        communication device); any peripheral input/output device (such as a keyboard ,
        printer, scanner, monitor, and drive intended for removable storage media); any
        related communication device (such as a router, wireless card, modem, cable,
        and any connections), and any security device, (such as electronic data security
        hardware and physical locks and keys) .

       C.     "Computer software" means any program, program code, information or
       data stored in any form (such as an operating system, application, utility,
       communication and data security software; a log, history or backup file ; an
       encryption code; a user name; or a password), whether stored deliberately,
       inadvertently, or automatically.

       D.      "Computer related documentation" means any material that explains or
       illustrates the configuration or use of any seized computer hardware, software, or
       related items.
                                                                            \,.


Page 25 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 25 of 33 PageID #: 26
        E.      "Storage media" means any media capable of collecting, storing,
        retrieving, or transmitting data (such as a hard drive, CD, DVD, or memory card) .

        F.    "Data" means all information stored on storage media of any form in any
        storage format and for any purpose.

        G.     "A record" is any communication , representation, information or data. A
        "record" may be comprised of letters, numbers, pictures, sounds or symbols.




Page 26 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 26 of 33 PageID #: 27
                                   ATTACHMENT 8

                  DESCRIPTION OF LOCATION TO BE SEARCHED

The person of Paul Douglas Nida. The residence at 3657 Shirl Jo LN Apartment C, East
Ridge, Tennessee, TN 37412, which is located as follows : As you turn onto Shirl Jo Ln
from John Ross Rd, it is the first building on the right. Apartment C is the apartment
closest to John Ross Rd . The building is gray in color at the top and then white painted
brick at the bottom . Mr. Nida's apartment has the letter "C" on the front door.

B 1 depicts Paul Douglas Nida in an image provided to me from Doug $ via Kik.

B2 depicts Paul Douglas Nida pictured during surveillance on August 19, 2020.

B3 is Paul Douglas Nida's driver's license photograph.

B4 is an image of 3657 Shirl Jo LN Apartment C, East Ridge, Tennessee, TN 37412
taken during surveillance by Agent Moore on August 19, 2020, which shows the current
color of the building and a yellow arrow was added to give the precise location of
Apartment C.

B5 is a close up image of 3657 Shirl Jo LN Apartment C, East Ridge, Tennessee, TN
37412 taken during surveillance by Agent Moore on August 19, 2020, which shows the
letter C on the door.




Page 27 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 27 of 33 PageID #: 28
                              Bl




Page 28 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 28 of 33 PageID #: 29
                                 B2




Page 29 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 29 of 33 PageID #: 30
                                 B3




Page 30 of 33

Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 30 of 33 PageID #: 31
                                    B4




Page 31 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 31 of 33 PageID #: 32
                                    BS




Page 32 of 33

 Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 32 of 33 PageID #: 33
Page 33 of 33

Case 1:20-mj-00161-CHS Document 2 Filed 10/20/20 Page 33 of 33 PageID #: 34
